argument. Rather, Defendant argues that because Plaintiff relies on a non-explicit

defamatory inference that is reasonably susceptible to a non-defamatory interpretation, the

rule of innocent construction requires dismissal of Plaintiff’s defamation per se claim (and

therefore his false light claim as well). Whether Plaintiff can adequately plead defamation

per quod is not before the court, as Plaintiff has confirmed that he only asserts a claim for

defamation per se. Pl. Opp’n at 4.

   A. Plaintiff misunderstands Wilson and its application of the rule of innocent
      construction
       Plaintiff asserts, curiously, that Wilson v. Arts & Entertainment Network, 1998 U.S.

Dist. LEXIS 15747 (N.D. Ill. 1998) is inapposite because it “relies heavily” on the district

court’s holding in Saenz v. Playboy Enterprises, Inc., 563 F. Supp. 552 (N.D. Ill. 1987)—later

rejected by the Seventh Circuit—that in order to maintain a defamation claim, a public

official must show “an explicit charge specifically directed at him . . . with convincing

clarity.” Saenz, 563 F. Supp. at 560.

       But the court in Wilson did not rely on the district court’s decision in Saenz. Much the

opposite, the court expressly based its rejection of the defendant’s argument that the plaintiff

had to show an “explicit charge” on the Seventh Circuit’s disapproval of the district court’s

approach in Saenz:

       Here, the program alleged that unnamed law enforcement officials were
       corrupt. However, Wilson alleges that the program contained more than an
       impersonal attack on the integrity of unnamed police officers or a police
       department in general. By juxtaposing the voice-over about corruption with
       the interview of Wilson, the program arguably encouraged the inference that
       Wilson himself was corrupt. This falls short of the "explicit charge" standard
       suggested by the district court in Saenz, but drawing all inferences in favor of
       the plaintiff, it is the type of insinuation that the Seventh Circuit suggested
       could be actionable.



                                                2
Wilson, 1998 U.S. Dist. LEXIS 14747 at *7.

         Moreover, Wilson’s treatment of the Saenz decisions is irrelevant to this case.

Defendant has not argued that Plaintiff must show an “explicit charge,” nor has Defendant

argued that Plaintiff cannot maintain any defamation action at all, as the defendant in

Wilson did.

         Instead, the salient holding from Wilson is its application of the rule of innocent

construction, which relates solely to whether Plaintiff may bring a claim for defamation per

se instead of defamation per quod and is separate and distinct from the issues discussed in

Saenz.

         After declining the defendant’s request to impose the “explicit charge” rule in light of

the Seventh Circuit’s admonition in Saenz, the Wilson court nevertheless dismissed the

plaintiff’s complaint, acknowledging that when a plaintiff brings a claim involving a

defamatory implication rather than an explicit statement of fact about him, the rule of

innocent construction bars a claim for defamation per se where the statement could be

reasonably interpreted in a non-defamatory manner:

         Here, the allegedly defamatory corruption charge could reasonably be
         interpreted as referring to persons other than Wilson. The voice-over stating
         that "those who enforced the law were the cheapest to buy" does not explicitly
         claim that Wilson was corrupt. The juxtaposition may permit such an
         inference, but it is reasonable to believe that the narrator is indicating that law
         enforcement officials other than Wilson were corrupt.

         While the innocent construction rule prevents Wilson from maintaining an
         action for defamation per se against A&E, it does not bar Wilson from
         bringing an action for defamation per quod.

1998 U.S. Dist. LEXIS 14747 at *11.



                                                 3
        Plaintiff’s attempt to distinguish the court’s decision in Wilson is based on a

fundamental misunderstanding of Defendant’s argument and the application of the rule of

innocent construction. As discussed immediately below and in Defendant’s motion to

dismiss, because—similar to the facts in Wilson—Defendant’s video did not make an explicit

statement about Plaintiff and can be reasonably interpreted in a non-defamatory way,

Plaintiff’s claim for defamation per se must fail.

    B. Plaintiff’s Focus on the Commercial Break is Misplaced

        Plaintiff attempts to avoid the rule of innocent construction by incorrectly asserting

both that Defendant’s video does not contain a commercial break in between its two

segments, and that Defendant’s argument is dependent on this fact. Neither argument avails

Plaintiff.

        Contrary to Plaintiff’s assertion, the Defendant’s video does indeed contain a

commercial break. Advertising breaks are not part of YouTube videos themselves. Rather, a

video’s creator inserts a marker at which point YouTube plays an advertisement from one of

its advertising partners. Defendant placed such a marker at four minutes and two seconds

into the video, directly between his discussion of the officer who made the gesture towards

protesters, and his discussion of the CPDP website and Plaintiff’s personnel record. See

Exhibit A at page 2. 1 To the extent that Plaintiff believes that no such commercial break is

present in the video, it may be the result of ad-blocking software installed within the browser


1
 As discussed infra at pages 8–9, Defendant has attached correspondence, for the purpose of
providing context and clarity, in response to Plaintiff’s assertion of vague new factual allegations
that refer to this correspondence for the first time in his opposition to Defendant’s motion to dismiss.
Included in that correspondence is discussion of the commercial break issue. Should the Court
choose to disregard Plaintiff’s new allegations for the purposes of ruling on Defendant’s motion to
dismiss, Defendant does not object to the Court disregarding his own reference to that
correspondence here.

                                                   4
it was viewed on, or due to the fact that YouTube’s algorithms do not play the

advertisement upon every view of the video.2

       Plaintiff is also incorrect in his belief that Defendant’s application of Wilson and the

rule of innocent construction is dependent on the existence of a commercial break in the

video. While surely the presence of such a break helps to more clearly separate and

distinguish the two segments of the video, even assuming, arguendo, that there is no break,

the rule of innocent construction still bars Plaintiff’s defamation per se claim. Indeed, in

Wilson the narration containing the defamatory implication played at the exact moment that

the plaintiff’s image and name appeared on the program, and still the court found that the

rule of innocent construction barred a claim for defamation per se. 1998 U.S. Dist. LEXIS

15747 at *10–*11. Here, Defendant did not overlay Plaintiff’s name or CPDP profile while

discussing the officer who made the gesture towards protesters. Instead, he discussed

Plaintiff only after a verbal segue that clearly indicated to viewers that he was discussing a

separate topic and did not again refer to the gesture incident. The juxtaposition in this case

is greater than that in Wilson even if the video did not contain a commercial break. Even if,

as Plaintiff claims, one reasonable interpretation is that Defendant implicated Plaintiff in the

gesture incident, it is not the only reasonable interpretation, and “any reasonable, innocent

interpretation sounds the death knell to a per se defamation claim.” Lott v. Levitt, 469 F.

Supp. 2d 575, 569 (N.D. Ill. 2007).

       Plaintiff’s attempts to avoid the rule of innocent construction and distinguish the

court’s holding in Wilson are unfounded and based on a fatal misunderstanding of the facts,



2
 YouTube Help: Ads aren’t showing on my video,
https://support.google.com/youtube/answer/117739 (last visited Oct. 30, 2020).

                                                5
Defendant’s argument, and the relevant law. Defendant never stated that Plaintiff was the

officer involved in the gesture incident, nor did he imply it. Because the defamatory

implication that Plaintiff alleges is at most one of multiple reasonable interpretations, the

rule of innocent construction bars his defamation per se claim and requires him to instead

plead defamation per quod. Accordingly, this Court should dismiss Plaintiff’s complaint.

   II.      Plaintiff Has Not Adequately Pled Actual Malice

         Defendant has not made a false statement of fact of or concerning Plaintiff, and the

rule of innocent construction plainly bars a claim for defamation per se on the facts at issue,

as discussed above. But even if this Court were to hold otherwise, Plaintiff’s complaint still

fails because he has not pled actual malice in accordance with federal pleading standards.

         Contrary to Plaintiff’s assertion, the “no set of facts” test of Conley v. Gibson, 355 U.S.

41 (1957), has not supplied the federal pleading standard for more than a decade. See Levan

Galleries LLC v. City of Chicago, 790 Fed. App’x. 834, 835 (7th Cir. 2020) (explaining that the

“no set of facts” test has been replaced by the plausibility standard). Rather, a complaint

must allege enough facts “to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for this misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Accordingly, Plaintiff must plead facts sufficient to render plausible his allegation that

Defendant acted with actual malice. He has failed to do so.

         Plaintiff’s complaint asserted only a bare conclusory statement that Defendant acted

“with knowledge that the statements were false and/or published with a reckless disregard



                                                  6
for truth.” Compl. ¶ 15. This bare recitation of an element of defamation is plainly

insufficient to satisfy Plaintiff’s requirement to plead facts rendering his claim plausible.

       Nevertheless, Plaintiff contends that his complaint adequately pled actual malice.

While Plaintiff properly recites the law regarding actual malice, he misapprehends what

constitutes a factual allegation sufficient to support an inference of actual malice. In support

of his argument, Plaintiff relies primarily upon supposition, conclusory assertions, and

irrelevancies. Plaintiff’s brief alleges that “Defendant’s investigation clearly revealed both

insufficient information and creates a substantial doubt as to the truth of those accusations”

and that “Defendant unequivocally had a serious doubt as to the proper identity of the

Police Officer making profane gestures towards the protestors, as would any reasonable

person.” Pl. Opp’n. at 10–11. These are speculative conclusions; they are not facts that

render Plaintiff’s claim plausible.

       Plaintiff also argues that Defendant “had to have a serious doubt as to the identity of

the Officer” because the officer seen making the gesture on video had a portion of his face

covered, and because “[t]here is no reasonable evidence that Defendant could have used in

order to determine the identity of the unidentified Police Officer.” But as Plaintiff

acknowledges in his brief, actual malice is assessed subjectively. The inquiry is not whether

a reasonable person would have had serious doubt as to the accuracy of his statements or

that Plaintiff believes it would have been unreasonable not to doubt their accuracy. See

Triestman v. Turkheimer, No. 19-cv-03081, 2020 U.S. Dist. LEXIS 138863 at *5–*6 (N.D. Ill.

Aug. 4, 2020) ("That an editor or reporter should have known or should have doubted [the]

accuracy of an article before publishing it is insufficient to show reckless disregard for the

truth.") (quoting Lee v. TMZ Prods., Inc., 710 Fed. App’x. 551, 560 (3d Cir. 2017) (quotation


                                                7
marks omitted). Rather, the inquiry is whether Defendant actually entertained serious doubts

as to the veracity of his statement at the time of publication. Whether or not Plaintiff believes

that there was sufficient evidence from which Defendant could draw a conclusion is

irrelevant to the question of Defendant’s actual state of mind at the time of publication. Nor

can Plaintiff satisfy his pleading obligations by simply asserting that a finding of no actual

malice would “defy logic.” Plaintiff must plead factual material, not his own subjective

feelings.

       Finally, Plaintiff attempts to save his complaint by vaguely referring to a new factual

allegation—an effort that this Court should reject. “Consideration of a motion to dismiss is

limited to the pleadings.” Thomason v. Nachtrieb, 888 F.2d 1202, 1205 (7th Cir. 1989).

Plaintiff’s brief alleges: “Per the correspondence, Defendant stated ‘I do not know which

officer Goetz is shown in the video flipping off the citizens…’” But Plaintiff’s complaint

makes no reference to any such correspondence or statement by Defendant. Nor does

Plaintiff bother to explain what “the correspondence” is in his brief.

       If Plaintiff, however incorrectly, believed that he can allege sufficient facts to

successfully plead actual malice, he should have made those allegations in his original

complaint, or availed himself of Fed. R. Civ. P. 15(a)(1)(B) and amended his complaint

after Defendant served his motion to dismiss. Not only did Plaintiff fail to do so, but in

raising this new factual allegation for the first time in his brief, Plaintiff even failed to attach

the correspondence he refers to as an exhibit to his brief or provide any details or context

whatsoever. Plaintiff is not entitled to simply state “per the correspondence” with respect to

new factual material that he has not previously mentioned, provide an out-of-context




                                                 8
quotation, and thus plead a new fact to avoid dismissal of his complaint. For that reason,

this Court should disregard Plaintiff’s new, vague factual allegation.

        If this Court elects not to disregard Plaintiff’s reference to extraneous material, the

context of the correspondence Plaintiff refers to makes clear that it is of no avail, as it does

not relate to Defendant’s state of mind at the time of publication. Because that context is

crucial if the court is to consider this new allegation, a true and correct copy of the relevant

correspondence between Counsel for Plaintiff and Defendant Hiller is attached as Exhibit

A.

        The statement quoted by Plaintiff occurred in response to a retraction demand, after

Plaintiff’s counsel told Defendant that the officer involved in the gesture incident was not

Plaintiff. Accordingly, the statement quoted by Plaintiff relates only to Defendant’s state of

mind after being informed of possible falsity, not at the time of publication. In Pippen v.

NBCUniversal Media, the Seventh Circuit expressly held that proof of state of mind after a

retraction demand is insufficient to survive a motion to dismiss:

        The Supreme Court also has said that HN9 actual malice cannot be inferred
        from a publisher's failure to retract a statement once it learns it to be false.
        New York Times, 376 U.S. at 286. Thus the fact that Pippen alerted the
        defendants by email after publication that he had not entered bankruptcy does
        not help him establish actual malice at the time of publication. And Illinois
        has adopted the Uniform Single Publication Act, 740 ILCS 165/1, which
        provides that a claim for relief for defamation is complete at the time of first
        publication; later circulation of the original publication does not trigger fresh
        claims.

     734 F.3d 610, 614–15 (7th Cir. 2013).

        Thus, even if this Court does consider Plaintiff’s new factual allegation, presented for

the first time in Plaintiff’s brief without context or detail, it is insufficient to raise a plausible



                                                  9
inference of actual malice. Because Plaintiff still has not alleged any facts that would make

plausible his allegation that Defendant published a defamatory statement with actual

malice, this Court should dismiss the complaint.

                                       CONCLUSION

       For the foregoing reasons, and the reasons discussed in his motion to dismiss and

memorandum in support thereof, Defendant Dale Hiller respectfully requests that the Court

dismiss Plaintiff’s complaint.




 Dated: October 30, 2020                                       Respectfully Submitted,

                                                               By: /s/ Ari Z. Cohn

                                                               Ari Z. Cohn (#6303077)
                                                               5315 N. Clark St., Suite 152
                                                               Chicago, Illinois 60640
                                                               Telephone: (312) 262 – 2090
                                                               Email: attorney@aricohn.com
                                                               Attorney for Dale Hiller




                                              10
                               CERTIFICATE OF SERVICE


I, Ari Z. Cohn, an attorney, hereby certify that on October 30, 2020, I electronically filed

the foregoing Defendant’s Reply in Support of His Motion to Dismiss using the CM/ECF

system, which will send notification of such filings to all attorneys of record.




 Dated: October 30, 2020                                        Respectfully Submitted,

                                                                By: /s/ Ari Z. Cohn

                                                                Ari Z. Cohn (#6303077)
                                                                5315 N. Clark St., Suite 152
                                                                Chicago, Illinois 60640
                                                                Telephone: (312) 262 – 2090
                                                                Email: attorney@aricohn.com

                                                                Attorney for Dale Hiller




                                               11
